Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 03/10/2022: 
Claims 12-22, 24, 26-27, and 29-32 are pending in the current application. Claim 12 has been amended. Claims 29-32 are new. Claim 28 has been canceled. 
The previous prior art rejections have been overcome in light of the amendments.
Election/Restrictions
Claims 12-22, 24, 26-27, and 29-32 are allowable. Claims 17-18, and 21, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A-1 through A-4, as set forth in the Office action mailed on 05/11/2020, is hereby withdrawn and claims 17-18 and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 12-22, 24, 26-27, and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone, or in combination, appears to teach, suggest, or render obvious the invention of independent claim 12.
Independent claim 12 recites “bipolar plate formed by two sheets directly connected to one another…wherein the fuel cell is configured to convey a fluid, along the first face of the flow guide and entirely outside of a periphery of the first intermediate seal, between said fifth and sixth manifolds in said first fluid flow circuit, and wherein the bipolar plate extends continuously in a width direction from the first peripheral seal to the first intermediate seal, and wherein a first sheet of the two sheets of the bipolar plate extends upward in a height direction to form at least one wall between the first peripheral seal and the first intermediate seal, a top of the at least one wall being positioned higher than a height of the first sheet at the first peripheral seal and at the first intermediate seal”. 
The instant disclosure teaches the fluid in an intermediate zone, separate from all the fluids traveling within the reaction zone to analyze content of fluid originating from the intermediate zone and being able to recover fuel and prevent leakage reducing ignition risks with walls extending from the bipolar plates to form channels in this region (P28-31).
The closest prior art includes Niezelski et al. (US 2010/0279208). Niezelski teaches teaches that a large problem associated with fuel cells is leakage, or the escape of reactants from flow fields (P3). Niezelski teaches to overcome this problem that a channel located between gaskets extending between manifolds can be used to prevent intermixing and leakage (P20-26). Niezelski teaches an example of this circuit where a coolant is used as a sealant liquid, in a channel located between a gasket around a reactive area and the periphery of a plate, extending between two manifolds, which can capture escaped reactant gas (P27-30; Fig. 4).  
Wakahoi et al. (US 2006/0110651), as noted in previous rejections, teaches the claimed invention with the exception of the fluid pathway in the intermediate zone. However, even in light of Niezelski, to have a first flow circuit, one of ordinary skill in the art would not remove sealing members from Wakahoi to create walls in the plates extending higher than the seals.  
Noto et al. (JP 2006/179364) teaches that reaction gas can leak from between seals (P6). Noto teaches overcoming this by including another fluid flow circuit, or leakage gas detection passage 101/102 provided between an intermediate seal 71c/a and a periphery seal 71d/b between seventh and eighth manifolds, or detection manifolds 61/62 (P29; Fig. 3) wherein the cell is configured to convey a fluid, or air and leaked fuel/oxygen gas via suction between the seventh and eighth manifolds in said another fluid flow circuit (P39) to detect leaks of the fuel cell to avoid deterioration. However, Noto also does not teach the walls of the sheet extending upward.  
Keyser (US 2011/0195346A1) teaches a first fluid circuit in an intermediate zone between first and second periphery seal; however, this fluid is not conveyed on the first face of the flow guide where the first face is opposite from the first component, and is instead on the inside surface of the bipolar plate (P26-28; Fig. 2). 
Nakaji et al. (US 20080166608A1) teaches a space allowing cooling water to flow around a vicinity of the main channels (P49; Fig. 1-3); however, this fluid is not entirely outside of the periphery.  
Therefore, the references fail to teach or suggest the particulars of independent claim 12, and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the invention of independent claim 12. Claims 13-22, 24, 26-27, and 29-32 depend on claim 12, and therefore they are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729